MEMORANDUM OPINION
                                           No. 04-12-00526-CR

                                         IN RE Maurice MOSES

                                     Original Mandamus Proceeding 1

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: August 31, 2012

PETITION FOR WRIT OF MANDAMUS DISMISSED FOR LACK OF
JURISDICTION

           On August 20, 2012, relator Maurice Moses filed a petition for writ of mandamus,

complaining the trial court has failed to rule on his motion to obtain a free copy of the reporter’s

record from his underlying felony conviction. In 2009, relator was convicted of murder and was

sentenced to life in prison. On April 13, 2011, this court affirmed the judgment in Cause No. 04-

09-00211-CR. Therefore, relator’s felony conviction became final.

           Only the Texas Court of Criminal Appeals has jurisdiction over matters related to post-

conviction relief from an otherwise final felony conviction. See Ater v. Eighth Court of Appeals,

802 S.W.2d 241, 243 (Tex. 1991); see also TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp.

1
  This proceeding arises out of Cause No. 2007-CR-8924, styled State of Texas v. Maurice A. Moses, in the 144th
Judicial District Court, Bexar County, Texas, the Honorable Angus K. McGinty presiding. However, relator’s
complaint is directed at the Honorable Philip Kazen, presiding judge of the 227th Judicial District Court, Bexar
County, Texas.
                                                                                 04-12-00526-CR


2008); Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for Eighth Dist., 910
S.W.2d 481, 483 (Tex. Crim. App. 1995) (holding that “Article 11.07 provides the exclusive

means to challenge a final felony conviction.”). Because the relief sought in relator’s petition

relates to post-conviction relief from an otherwise final felony conviction, we are without

jurisdiction to consider his petition for writ of mandamus.

       Accordingly, relator’s petition is DISMISSED FOR LACK OF JURISDICTION.

                                                     PER CURIAM


DO NOT PUBLISH




                                               -2-